This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 U.S. BANK NATIONAL
 3 ASSOCIATION,

 4          Plaintiff-Appellee,

 5 v.                                                                                     No. 35,784

 6 RANDALL A. SCHAFFER,

 7          Defendant-Appellant,

 8 and

 9   IF MARRIED, THE UNKNOWN
10   SPOUSE OF RANDALL A.
11   SCHAFFER; STEPHANIE
12   SCHAFFER, and IF MARRIED,
13   THE UNKNOWN SPOUSE OF
14   STEPHANIE SCHAFFER (TRUE
15   NAME UNKNOWN),

16          Defendants.

17 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
18 Victor S. Lopez, District Judge

19   McCarthy & Holthus, LLP
20   Karen Weaver
21   Joshua T. Chappell
22   Albuquerque, NM
 1 for Appellee



 2 JRSPC, LLC
 3 Joshua R. Simms
 4 Albuquerque, NM

 5 for Appellant

 6                           MEMORANDUM OPINION

 7 GARCIA, Judge.

 8   {1}   Summary affirmance was proposed for the reasons stated in the notice of

 9 proposed summary disposition. No memorandum opposing summary affirmance has

10 been filed and the time for doing so has expired.

11   {2}   AFFIRMED.

12   {3}   IT IS SO ORDERED.


13                                        __________________________________
14                                        TIMOTHY L. GARCIA, Judge

15 WE CONCUR:


16 _______________________________
17 JAMES J. WECHSLER,Judge


18 _______________________________
19 MICHAEL E. VIGIL, Judge

                                            2